Citation Nr: 0740091	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-29 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to helpless child benefits on 
the basis of permanent incapacity for self-support prior to 
attaining the age of 18.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The appellant's deceased father was missing from September 
1943 to March 1945, had recognized guerilla service from 
March 1945 to May 1945, and had service with the Regular 
Philippine Army from May 1945 to March 1946.  The appellant 
seeks benefits as the decedent's surviving child.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to helpless child benefits 
on the basis of permanent incapacity for self-support prior 
to attaining the age of 18 on the merits.  In July 2007, the 
appellant testified before the Board at a hearing that was 
held at the RO.


FINDINGS OF FACT

1.  The claim of entitlement to helpless child benefits on 
the basis of permanent incapacity for self-support prior to 
attaining the age of 18 was previously denied in an October 
1993 rating decision.  The appellant did not appeal the 
decision.

2.  Evidence received since the October 1993 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection.


CONCLUSIONS OF LAW

1.  The October 1993 rating decision that denied entitlement 
to helpless child benefits on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO denied the appellant's claim on the merits, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In an October 1993 rating decision, the RO denied the 
appellant's claim of entitlement to helpless child benefits 
on the basis of permanent incapacity for self-support prior 
to attaining the age of 18.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Thus, the decision became final because the appellant did not 
file a timely appeal.

The claim of entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18 may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen his 
claim in May 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the appellant's own statements 
regarding his entitlement to helpless child benefits.  The 
evidence of record showed that the appellant had attained the 
age of 23, and had not been found to be incapable of self-
support prior to attaining the age of 18. Accordingly, the 
claim was denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen the claim, the 
appellant submitted lay statements attesting to his 
incapacity around the age of 13, and his inability to finish 
school.  New evidence also consists of the appellant's July 
2007 testimony before the Board, at which time the appellant 
stated that he was currently employed as a tricycle driver.  
Finally, other new evidence includes the appellant's 
statements, in written form, wherein he alleges that he is 
entitled to helpless child benefits.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  While the newly 
submitted lay statements indicate that the appellant was 
incapacitated around the age of 13, the appellant reported in 
July 2007 testimony before the Board that he was currently 
employed as a tricycle driver.  The appellant's own 
statements thus belie any contentions that he was permanently 
incapacitated prior to attaining the age of 18, as he is 
currently employed, and thus not incapacitated.  The 
appellant has failed to submit any evidence demonstrating 
that he was permanently incapacitated from self-support prior 
to attaining the age of 18.  Accordingly, the new evidence 
does not relate to any unestablished facts necessary to 
substantiate the claim.  

Although the appellant has submitted new evidence that was 
not before the RO in October 1993, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not show that the 
appellant was permanently incapacitated from self-support 
prior to attaining the age of 18.  Therefore, the new 
evidence is not material.  Thus, the claim is not reopened 
and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in July 2004, a rating decision 
in September 2004, and a statement of the case in August 
2005.  This correspondence did not provide the appellant with 
any notice of the information and evidence necessary to 
reopen his previously denied claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).   However, this correspondence did 
notify the appellant as to the evidence necessary 
substantiate a claim for benefits as a helpless child, and 
informed him of the information or evidence that VA would 
seek to obtain on his behalf, and of any evidence and 
information that he was expected to provide.  Additionally, 
the letter notifying him of the denial of his claim in 
October 1993 informed him that his claim was denied because 
he had not submitted evidence demonstrating that he had 
become permanently incapacitated from self-support prior to 
attaining the age of 18.  In support of reopening his claim, 
the appellant submitted evidence directed toward the 
requirement of showing that he was incapacitated from self-
support prior to attaining the age of 18.  Thus, despite that 
the notice provided to the appellant failed to satisfy all of 
the requirements set forth in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the Board finds that the appellant had 
actual knowledge of the requirements to reopen his previously 
denied claim, and therefore the notice errors in this case 
did not frustrate the purpose of the notice requirements.  
See 38 U.S.C.A. § 7261(b)(2); Sanders v. Nicholson, 487 F.3d 
881 (2007); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the purpose of the notice requirements is 
not frustrated where it is demonstrated that (1) any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18 remains denied because new and material evidence 
has not been received to reopen the claim.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


